 1

 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                             Jan 24, 2020
 4
                                                                   SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    BRET NEAL,
                                                   NO: 1:19-CV-03135-RMP
 8                              Plaintiff,
                                                   ORDER DISMISSING ACTION
 9          v.
                                                   1915(g)
10    DR. SHAW, YAKIMA COUNTY
      JAIL and ED W. CAMPBELL,
11
                                Defendants.
12

13         BEFORE THE COURT is Plaintiff’s Second Amended Complaint, ECF No.

14   11. Plaintiff, a pretrial detainee at the Yakima County Jail, is proceeding pro se

15   and in forma pauperis; Defendants have not been served. Liberally construing the

16   Second Amended Complaint in the light most favorable to Plaintiff, the Court finds

17   that he has failed to state a claim upon which relief may be granted.

18         As the Court previously stated, the Yakima County Jail is not a proper

19   Defendant under 42 U.S.C. § 1983. ECF No. 10 at 3 (citing United States v.

20   Kama, 394 F.3d 1236, 1239 (9th Cir. 2005)). Although granted a second

21   opportunity to amend his complaint, Plaintiff did not identify Yakima County as a


     ORDER DISMISSING ACTION -- 1
 1   Defendant to this action or state any facts showing that a policy or custom of the

 2   county resulted in the violation his constitutionally protected rights. City of St.

 3   Louis v. Praprotnik, 485 U.S. 112, 121-22 (1988); Monell v. Dep’t of Soc. Servs.,

 4   436 U.S. 658, 690 (1978). Plaintiff also fails to present facts from which the

 5   Court could infer that Defendant Ed W. Campbell, as Director of the Yakima

 6   County Jail, was aware of constitutional violations or caused any constitutional

 7   violations by a custom or policy he established. See Starr v. Baca, 652 F.3d 1202,

 8   1207 (9th Cir. 2011).

 9         Finally, Plaintiff’s assertions against Dr. Shaw are so vague and conclusory

10   that the Court is unable to infer that Dr. Shaw engaged in conduct that was

11   objectively deliberately indifferent to Plaintiff’s medical needs. See Gordon v.

12   Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). For the reasons set forth

13   above, and in the Court’s prior Orders, IT IS ORDERED that this action is

14   DISMISSED with prejudice for failure to state a claim upon which relief may be

15   granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

16         Pursuant to 28 U.S.C. § 1915(g) a prisoner who brings three or more civil

17   actions or appeals which are dismissed as frivolous or for failure to state a claim

18   will be precluded from bringing any other civil action or appeal in forma pauperis

19   “unless the prisoner is under imminent danger of serious physical injury.” 28

20   U.S.C. § 1915(g). Plaintiff is advised to read the statutory provisions of 28

21   U.S.C. § 1915. This dismissal of Plaintiff's complaint may count as one of the


     ORDER DISMISSING ACTION -- 2
 1   three dismissals allowed by 28 U.S.C. § 1915(g) and may adversely affect his

 2   ability to file future claims in forma pauperis.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter Judgment, provide copies to Plaintiff at his last known address, and

 5   CLOSE the file. The District Court Clerk is further directed to provide a copy of

 6   this Order to the Office of the Attorney General of Washington, Corrections

 7   Division. The Court certifies that any appeal of this dismissal would not be taken

 8   in good faith.

 9         DATED January 24, 2020.

10

11                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
12                                              United States District Judge

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION -- 3
